Case: 5:08-cr-00090-KKC-HAI Doc #: 50 Filed: 05/05/20 Page: 1 of 2 - Page ID#: 217




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON


UNITED STATES OF AMERICA,                          CRIMINAL NO. 5:08-90-KKC-HAI
      Plaintiff,

V.                                                      OPINION AND ORDER

JOHN C. JOHNSON,
      Defendant.



                                          *** *** ***

       This matter is before the Court on Defendant’s motion for a reduced sentence. On

November 13, 2008, Defendant John C. Johnson was sentenced to 360 months imprisonment

and supervised release for the remainder of his life following his release from prison. (DE 19.)

On May 4, 2020, Defendant filed a motion requesting that the Court reduce his sentence by

10 years. (DE 49 at 1.) Although Defendant makes no reference to any legal standards or

procedural devices, he does discuss his concerns about the disease caused by the novel

coronavirus, COVID-19. (DE 49 at 1-2.)

       18 U.S.C. § 3582(c)(1)(A) allows a court, upon a proper motion, to modify a term of

imprisonment and grant what is commonly referred to as “compassionate release.” Prior to

the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), a motion for compassionate

release could only be brought by the director of the Bureau of Prisons, not the defendant. See

18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a

defendant to file a motion for such relief on his own, but only if he has first “fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or if 30 days have lapsed since the warden of the defendant’s facility


                                               1
Case: 5:08-cr-00090-KKC-HAI Doc #: 50 Filed: 05/05/20 Page: 2 of 2 - Page ID#: 218




received the defendant’s request to file a motion on his behalf, whichever is earlier. 18 U.S.C.

§ 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018). Defendant makes no mention

of having served a request on the warden of his facility to file a motion on his behalf, or of

having fully exhausted all administrative rights to appeal a failure of the BOP to bring a

motion on his behalf.

       Accordingly, Defendant’s motion for a reduced sentence (DE 49) is DENIED.

       Dated May 5, 2020




                                               2
